Fourth Court of Appeals
                                San Antonio, Texas
                                   December 16, 2015

                                   No. 04-15-00569-CR

                                   Edward HOUSTON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 458914
                        Honorable John Longoria, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 16, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk